65 F.3d 962
314 U.S.App.D.C. 218
NOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.UNITED STATES of Americav.Pablo Juan MERLOS, also known as Vale Berga, also known asPablo Escobar, Appellant.
No. 94-3183.United States Court of Appeals, District of Columbia Circuit.
Aug. 21, 1995.

Before:  SILBERMAN, GINSBURG, and SENTELLE, Circuit Judges.
JUDGMENT
PER CURIAM.


1
This appeal was considered on the record from the United States District Court for the District of Columbia and on the briefs filed by the parties.  The court has determined that the issues presented occasion no need for an opinion.  See D.C.Cir.Rule 36(b).  It is


2
ORDERED AND ADJUDGED that the district court's order filed November 9, 1994, denying appellant's motion filed pursuant to 28 U.S.C. Sec. 2255, be affirmed.  Appellant has not shown that his counsel's failure to object at trial to a reasonable doubt instruction which subsequently was determined to be constitutionally defective was objectively unreasonable and that but for his counsel's error there exists a reasonable probability that he would have been acquitted at trial.  See Strickland v. Washington, 466 U.S. 668 (1984).


3
The Clerk is directed to withhold issuance of the mandate herein until seven days after disposition of any timely petition for rehearing.  See D.C.Cir.Rule 41.